Ervin, J.
The following order has been entered on the motion filed on the 12th of July 2016 by Defendants for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 8th of December 2016."
Upon consideration of the petition filed by Defendants on the 12th of July 2016 for Writ *335of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 8th of December 2016."
The following order has been entered on the motion filed on the 17th of August 2016 by Defendants to Hold Petition for Discretionary Review in Abeyance:
"Motion Dismissed as moot by order of the Court in conference, this the 8th of December 2016."